xDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 63/063,672 (filed on 08/10/2020) under 35 U.S.C. 119(e) is acknowledged.

Claim Objections

Claims 1-2 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 5, limitation “the freewheel” should read “the multi-speed freewheel”.
In claim 1, line 10-11, the limitation “the non-drive direction a predetermined rotation” should read “a non-drive direction”.
In claim 2, line 2, the limitation “a driver having groove” should read “a driver having a groove”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the bicycle” in line 7-8. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the pedal shaft” in line 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (Korean Patent Application Publication KR20110039179A).

In regards to claim 3, Choi teach (Figures 1-7) a multi-speed transmission (main power transmission device 50 and auxiliary power transmission device 100) for a bicycle (bicycle illustrated in figures 1-3) comprising: a first sprocket (main driving sprocket 51) and a second sprocket (auxiliary driving sprocket 101) configured to selectively transmit torque (via the main chain 55 and main driven sprockets 53, or via the auxiliary chain 105 and the auxiliary driven sprocket 103) to a wheel (rear wheel 21) of the bicycle (bicycle illustrated in figures 1-3); wherein, the first sprocket (main driving sprocket 51) and the second sprocket  (auxiliary driving sprocket 101) can be shifted to become the transmitting sprocket by pedaling in a non-drive direction (paragraphs 0031-0050 disclose, only the main driving sprocket 51 being configured to transmit the rotational force of the rotating shaft 41 to the rear wheel 23/ main driven sprockets 53, when the rotating shaft 41 is rotated in a forward/ counterclockwise direction; while paragraphs 0051-0067 disclose, only the auxiliary driving sprocket 101 being configured to transmit the rotational force of the rotating shaft 41 to the rear wheel 23/ auxiliary driven sprocket 103, when the rotating shaft 41 is rotated in a reverse/ clockwise direction) (see also paragraphs 0074-0091 in the translated KR20110039179A provided with this office action).

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the following reasons: 
The prior art of record, either individually or in combination, fail to teach or suggest, a multi-speed transmission having the specific structure recited within independent claim 1. In particular, a multi-speed transmission comprising: a driver and a multi-speed freewheel that are arranged on a longitudinal axis of a bicycle wheel hub; the driver including a groove and drive teeth; the multi-speed freewheel including a first sprocket connected to a first pedal drive sprocket of a bicycle, a second sprocket connected to a second pedal drive sprocket of the bicycle, a plurality of pawls arranged radially on the second sprocket to engage with the drive teeth on the driver when a pedal shaft is rotated in the non-drive direction, a plurality of bias elements arranged radially within the second sprocket to bias the plurality of pawls toward the drive teeth on the driver, and a shift ring that is also arranged within the second sprocket to selectively block engagement of the plurality of pawls with the drive teeth on the driver.
Choi (Korean Patent Application Publication KR20110039179A) looks to be the closest relate prior art to applicants claimed invention. Where Choi teach (Figures 1-7) a multi-speed transmission (main power transmission device 50 and auxiliary power transmission device 100) comprising: a driver (second latch wheel 85 and fourth latch wheel 135) arranged on a longitudinal axis of a bicycle wheel hub (second hub 83 and fourth hub 133); the driver including a groove (cutouts on the second latch wheel 85 that accommodates the second latch projections 89 and cutouts on the fourth latch wheel 135 that accommodates the second latch projections 139) and a plurality of drive teeth (second latch grooves 87 and fourth latch grooves 137); a multi-speed freewheel (second main clutch 81 and second auxiliary clutch 131) arranged on the longitudinal axis of the bicycle wheel hub; the multi-speed freewheel including a first sprocket (main driven sprocket 53) connected to a first pedal drive sprocket (main driving sprocket 51) of a bicycle (bicycle illustrated in figures 1-3), a second sprocket (auxiliary driven sprocket 103) connected to a second pedal drive sprocket (auxiliary driving sprocket 101) of the bicycle, a plurality of pawls (fourth latch protrusions 139) arranged radially on the second sprocket to engage with the drive teeth when a pedal shaft (rotating shaft 41) is rotated in the non-drive direction (reverse/ clockwise direction), and a plurality of bias elements (fourth springs 141) arranged radially within an interior area of the second sprocket to bias the plurality of pawls toward the drive teeth. However, Choi does not disclose, the multi-speed freewheel in the multi-speed transmission further including a shift ring that is disposed within the interior area of the second sprocket, or said shift ring configured to selectively block engagement of the plurality of pawls with the drive teeth on the driver. In fact, providing Choi’s multi-speed freewheel with a shift designed to function in the exact manner described within claim 1, would cause said multi-speed freewheel and the multi-speed transmission taught by Choi to be completely inoperable; which would deter one of ordinary skill in the art from carrying out such a modification. In addition, none of the other relevant/ analogues prior art identified by the examiner, explicitly propose or render obvious a multi-speed transmission having the collective structural configuration recited within claim 1. Accordingly, claim 1 limitations appear to include allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification. 

Claim 2 appears to be allowable over the prior art of record for the following reasons:
The prior art of record, either individually or in combination, fail to disclose or render obvious, a multi-speed transmission with the precise structure recited within independent claim 2. More specifically, a multi-speed transmission comprising: a driver having a groove and a plurality of drive teeth; a first sprocket pawl arranged in the groove; a first sprocket engaged with the first sprocket pawl; the first sprocket having a first gear ratio; a second sprocket having a second gear ratio that is higher than the first gear ratio; a second sprocket pawl arranged within the second sprocket to selectively drivingly engage the plurality of drive teeth of the driver; a shift ring that rotate with the first sprocket and extend within an interior area of the second sprocket; wherein, the shift ring including a notch to selectively engage the second sprocket pawl so as to prevent the second sprocket pawl from drivingly engaging with the plurality of drive teeth on the driver.
Choi (Korean Patent Application Publication KR20110039179A), which looks to be the closest relate prior art to applicants claimed invention, propose (Figures 1-7) a multi-speed transmission (main power transmission device 50 and auxiliary power transmission device 100) comprising: a driver (second latch wheel 85 and fourth latch wheel 135) having a groove (cutouts on the second latch wheel 85 that accommodates the second latch projections 89 and cutouts on the fourth latch wheel 135 that accommodates the second latch projections 139) and a plurality of drive teeth (second latch grooves 87 and fourth latch grooves 137); a first sprocket pawl (second latch projections 89) arranged in the groove; a first sprocket (main driven sprocket 53) engaging with the first sprocket pawl; the first sprocket having a first gear ratio; a second sprocket (auxiliary driving sprocket 101) having a second gear ratio; a second sprocket pawl (second latch projections 139) disposed within the second sprocket to selectively drivingly engage the drive teeth. Nevertheless, Choi does not teach shift ring he second gear ratio of the second sprocket being larger than the first gear ratio of the first sprocket, the multi-speed transmission further including a shift ring configured to rotate with the first sprocket, the shift ring positioned within an interior area of the second sprocket, the shift ring having a notch to selectively engage the second sprocket pawl so as to prevent the second sprocket pawl from drivingly engaging the plurality of drive teeth. Examiner additionally notes that providing Choi’s multi-speed transmission with a shift ring having the functional design described within claim 2, would result in said multi-speed transmission being operatively defective. Therefore, one of ordinary skill in the art would not had any conceivable rational and/ or motivation to make such a modification to the multi-speed transmission taught by Choi. Furthermore, all other pertinent/ analogues prior art identified by the examiner, also fail to explicitly teach or suggest a multi-speed transmission having the collective structural configuration recited within claim 2. Consequently, claim 2 limitations appear to include allowable subject matter over the cited prior art references; specially when said limitations are viewed in light of applicant’s specification. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654